            Case 2:20-cv-00455-JAD-VCF Document 24
                                                23 Filed 05/18/20
                                                         05/15/20 Page 1 of 3



     Robert A. Rabbat (NV State Bar No. 12633)
 1
     ENENSTEIN PHAM & GLASS, LLP
 2   11920 Southern Highlands Parkway, Suite 103
     Las Vegas, Nevada 89141
 3   Telephone: (702) 468-0808
     Email: rrabbat@enensteinlaw.com
 4
 5   Brian T. Hafter (CA State Bar No. 173151)
     (admitted pro hac vice)
 6   RIMON P.C.
 7   One Embarcadero Center #400
     San Francisco, CA 94111
 8   Telephone: (415) 810-8403
     Email: brian.hafter@rimonlaw.com
 9
10   Attorneys for Defendants
     CASE MANDEL, TRINIDAD CONSULTING, LLC
11   and TRINIDAD MANAGEMENT, LLC f/d/b/a
     CANNADIPS, LLC
12
13                                UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15
16    SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER              Case No.: 2:20-cv-00455-JAD-VCF
      GARDENS, a Nevada limited liability limited
17    partnership,                                       STIPULATION AND [PROPOSED]
                                                         ORDER TO STAY THE CASE PENDING
18
                            Plaintiff,                   MEDIATION
19
      vs.
20
21    CASE MANDEL, an individual,                               ECF Nos. 15, 23
      TRINIDAD CONSULTING, LLC, a California
22    limited liability company, and TRINIDAD
      MANAGEMENT, LLC f/d/b/a CANNADIPS,
23    LLC, a California limited liability company,
24
                            Defendants.
25
26
27
28
                                                     1
              STIPULATION AND [PROPOSED] ORDER TO STAY THE CASE PENDING MEDIATION
                               Solace Enterprises, LLLP v. Case Mandel, et al.
                                          Case No. 2:20-cv-00455
             Case 2:20-cv-00455-JAD-VCF Document 24
                                                 23 Filed 05/18/20
                                                          05/15/20 Page 2 of 3




 1           Plaintiff SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER GARDENS (“Plaintiff”) and
 2   Defendants CASE MANDEL, TRINIDAD CONSULTING, LLC, and TRINIDAD
 3   MANAGEMENT, LLC f/d/b/a CANNADIPS, LLC (“Defendants”), by and through their respective
 4   counsel of record, hereby stipulate and agree, with the Court’s approval, as follows:
 5           1.      In response to Plaintiff’s Complaint, Defendants filed a motion to dismiss or stay the
 6
     case pending mediation. The parties thereafter entered into a Stipulation – which the Court approved
 7
     – agreeing to the following briefing schedule for the motion:
 8
                     A.       Plaintiff’s opposition – due May 15, 2020
 9
                     B.       Defendants’ reply – due May 22, 2020
10
             2.      Without waiving any rights, the parties have since agreed to participate in mediation
11
     on June 18, 2020, before the Honorable David Wall (Ret.), of JAMS, in Las Vegas, Nevada.
12
             3.      The parties agree that this case should be stayed pending mediation.
13
             4.      If the mediation does not successfully resolve the case, the parties agree to work with
14
15   one another promptly to re-establish deadlines for this case and seek the Court’s approval at that

16   time.

17           SO STIPULATED.

18   DATED: May 15, 2020                                    ENENSTEIN PHAM & GLASS, LLP

19                                                                       /s/
20                                                          By: __________________________
                                                            Robert A. Rabbat (NV State Bar No. 12633)
21
                                                            Attorneys for Defendants
22                                                          CASE MANDEL, TRINIDAD CONSULTING,
23                                                          LLC, and TRINIDAD MANAGEMENT, LLC
                                                            f/d/b/a CANNADIPS, LLC
24
25
26
27
28
                                                        2
                  STIPULATION AND [PROPOSED] ORDER TO STAY THE CASE PENDING MEDIATION
                                   Solace Enterprises, LLLP v. Case Mandel, et al.
                                              Case No. 2:20-cv-00455
          Case 2:20-cv-00455-JAD-VCF Document 24
                                              23 Filed 05/18/20
                                                       05/15/20 Page 3 of 3




 1   DATED: May 15, 2020                                RIMON P.C.
 2
 3                                                             /s/
 4                                                      By:
                                                        Brian T. Hafter (CA State Bar No. 173151)
 5                                                      (admitted pro hac vice)
 6
                                                        Attorneys for Defendants
 7                                                      CASE MANDEL, TRINIDAD CONSULTING,
                                                        LLC, and TRINIDAD MANAGEMENT, LLC
 8                                                      f/d/b/a CANNADIPS, LLC
 9
10   DATED: May 15, 2020                                GREENSPOON MARDER LLP
11
12                                                              /s/
                                                        By: __________________________
13                                                      Phillip A. Silvestri (NV State Bar No. 11276)
14
                                                        Attorneys for Plaintiff
15                                                      SOLACE ENTERPRISES, LLLP, d/b/a
                                                        ÆTHER GARDENS
16
17
           SO ORDERED.
18
     DATED: May __, 2020                  ORDER
19
20     Based on the parties' stipulation [ECF No. 23] and good cause appearing, IT IS HEREBY
                                                     UNITED STATES DISTRICT JUDGE
21   ORDERED that this action is STAYED pending mediation. If the mediation does not result
     in resolution of this action, any party may move to lift this stay. The parties must file a joint
22   status report 10 days after the mediation to advise the court of its outcome; any request for
     relief must be sought by separate motion.
23
24                                                        _________________________
                                                          U.S. District Judge 5-18-2020
25
26
27
28
                                                    3
              STIPULATION AND [PROPOSED] ORDER TO STAY THE CASE PENDING MEDIATION
                               Solace Enterprises, LLLP v. Case Mandel, et al.
                                          Case No. 2:20-cv-00455
